 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 132U.S. Web, Inc. and James Radosta. Case 29ŒCAŒ20063 November 20, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On September 18, 1997, Administrative Law Judge Raymond P. Green issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel and the Charging Party each filed briefs in support of the judge™s decision. On June 17, 1998, the Board issued an order remand-ing the proceeding to the judge for additional credibility resolutions on certain testimony that he failed to address in his decision and for further analysis on the credited facts regarding whether the Respondent violated the Act as alleged in the complaint.  On August 3, 1998, the judge issued the attached supplemental decision.  The Respondent filed exceptions and a supporting brief, and the Charging Party filed a brief in support of the judge™s supplemental decision. The Board has considered the decisions in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order.                                                                                                                                                        1 The Respondent has excepted to some of the judge's credibility findings.  The Board's established policy is not to overrule an adminis-trative law judge's credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 In adopting the judge™s finding that the Respondent™s owner, John Busa, coercively interrogated Charging Party Radosta, we stress that Busa™s questioning of Radosta about organizing the shop occurred in the presence of other employees and effectively served as a harbinger of Radosta™s unlawful discharge the following month.  We agree with the judge that, given Radosta™s eventual fate, the employees who were present during this incident were not likely to miss Busa™s not too sub-tle message that the Respondent would retaliate against employees suspected of union activities. Contrary to his colleagues and the judge, Member Brame concludes that the Respondent did not violate Sec. 8(a)(1) of the Act by Busa™s alleged interrogation of Radosta.  In April 1996, Busa asked Radosta, in the presence of other employees, if Radosta had been talking to Union Representative Calderone.  Busa said that he had just received a phone call from Calderone, who mistakenly thought Busa was a unit em-ployee and solicited him to sign a card.  As interrogation is not per se unlawful, ﬁ[t]o fall within the ambit of § 8(a)(1), either the words them-selves or the context in which they are used must suggest an element of coercion or interference.ﬂ  Midwest Stock Exchange v. NLRB, 635 F.2d 1255 (7th Cir. 1980), cited by the Board with approval in Rossmore House, 269 NLRB 1176, 1177 (1984), affd. sub. nom. Hotel Employees Local 11 v. NLRB, 760 F.2d 1006 (9th Cir. 1985) (traditional test is ﬁwhether under all of the circumstances the interrogation reasonably tends to restrain, coerce, or interfere with rights guaranteed by the Actﬂ); see Bourne v. NLRB, 332 F.2d 47 (2d Cir. 1964) (relevant crite-ria include history of employer, hostility, nature of information sought, identity of questioner, place and method of interrogation, truthfulness of reply).  In this case, Radosta was known by the Respondent to be a union adherent and Busa questioned him about the possible resumption of union activities in a joking manner that was free of any threats or promises, or coercion.  Although the judge ultimately found unlawful interrogation here based on the Respondent™s discriminatory termina-tion of Busa 6 weeks later, Member Brame does not find that this brief and isolated conversation remained so fresh in employees™ minds for that length of time that they would conclude, in the judge™s words, that ﬁinterrogation may soon be followed by retaliation.ﬂ  Accordingly, he would dismiss this allegation of the complaint. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, U.S. Web, Inc., Huntington, New York, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Kevin Kitchen, Esq., for the General Counsel. Clifford S. Bart, Esq., for the Respondent.  Stuart Lichten, Esq., for the Charging Party.  DECISION STATEMENT OF THE CASE RAYMOND P. GREEN, Administrative Law Judge.  This case was tried in Brooklyn, New York, on June 5 and 6 and July 8, 1997.  The charge was filed on June 13, 1996, and the complaint was issued on September 20, 1996.  In pertinent part, the complaint alleges that (a) in or about early May 1996, the Respondent by its owner, John Busa, interrogated employees about their sympathies for Local 1, Amalgamated Lithogra-phers of America, and (b) discharged James Redosta for dis-criminatory reasons. On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed, I make the following FINDINGS OF FACT I.  JURISDICTION The Respondent admits and I find that it is an employer en-gaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.  II.  THE ALLEGED VIOLATIONS The Respondent is in the printing business and its specialty is magazine and direct mail inserts.  This is, according to Busa, a high volume type of printing operation.  During the entirety of its operation, the employees of the Company have not been represented by any union.  Busa is the Company™s founder, owner, and president.  At the time of the events here, Craig Stoller was in charge of the printing operations and Richard Rahmer was a foreman.  Be-cause of the Company™s growth, Richard Azzoli was hired in January 1996 as the general manager to bring standard business practices to the Company™s operations.  At the time of the hear-ing, the Company employed over 200 employees.  Redosta was hired by the Company on October 1, 1991, as a four color process stripper.  This is a craft job that requires a great deal of skill and experience.  At the same time, it should be noted that this type of skill is becoming less and less used in the printing industry as computers are increasingly being intro-duced which enable people with lesser skills to do the same functions.  This was acknowledged by  Redosta, who has taken courses to familiarize himself with computer skills relevant to the printing industry.  The evidence shows that the number of  327 NLRB No. 27  U.S. WEB, INC. 133stripper jobs at the Company has gone down and will continue 
to go down in the future.   
According to Redosta, in the spring of 1993, he contacted 
Joe Calderone, a representative of Local 1, Amalgamated Li-
thographers of America, and thereafter solicited other employ-
ees to sign union authorization cards.   
On September 17, 1993, Local 1 filed a petition in Case 29Œ
RCŒ8222 seeking an election in a unit of the Company™s litho-
graphic production employees.  On December 2, 1993, an elec-
tion was held and the Union lost.  As no objections were filed, 
the results of the election were 
certified in mid-December 1993.   
  Redosta continued to work after the election until March 
1994 when he was discharged.  On April 21, 1994, the Union 
filed a charge alleging his discharge as an unfair labor practice 
and this was amended on June 
15, 1994.  A complaint based on 
that charge was issued by the Regional Director on July 27, 
1994, and alleged among other things that the Respondent dis-
criminatorily laid off  Redosta.  Subsequently, the complaint 
was withdrawn after Redosta 
was offered reemployment.  
I have no intention of relitigat
ing the events that took place 
and that were the basis on which the Regional Office issued the 
prior complaint in Case 29ŒCAŒ18163.  And although the fact 
that the complaint was issued is relevant to this case, I make no 

findings or conclusions as to whether the allegations of that 
complaint had merit.  I note that the Respondent denied the 
allegations thereof and asserted
 that Redosta had been dis-
charged for cause.   
With respect to Redosta™s union activity, the Company as-
serts that it had no knowledge of such activity either in connec-
tion with the prior case or with re
spect to the present case.  And 
although Redosta asserted that he was actively involved in 
campaigning for Local 1, both in 1993 and more recently in 
1996, there was no corroborating evidence to support this asser-
tion.   In any event, in October 1994, Redosta received a phone call 
from Busa who asked if he would return to work.  Redosta 
agreed and on October 28. he began to work on the night shift.  
He went back to work as a st
ripper and did the same kind of 
work that he did before. 
In connection with the recall of Redosta, Busa testified that 
he rehired him over the objecti
on of Supervisor Craig Stoller 
and did so, after discussions with 
counsel, in an effort to cut off 
any potential backpay liability.   
One other point has to be made before we come to the events 
that led to Redosta™s second 
discharge on May 31, 1996.  And 
that is that Stoller and Redosta have not gotten along since 
1992; long before any union ever appeared on the scene.  In this 
regard, the evidence shows that 
Redosta found it difficult to 
take direction from Stoller w
ho was promoted over him, but who did not come from a ﬁstripper background.ﬂ  This was 
acknowledged by Redosta, who te
stified that he didn™t get 
along with Stoller and that their philosophies about printing 
were different.  Redosta stated that he felt that Stoller™s ap-
proach to prep work was not correct and that he told him so.  
He conceded that he sometimes 
would not follow the directions laid down by Stoller unless Stolle
r made an issue of it.  Simi-
larly, Dale Hunt, a former em
ployee in the stripping depart-
ment, testified that although Redos
ta was, in his opinion, an 
excellent stripper, he had proble
ms with Stoller which preceded 
the union activities.  In Hunt™s opinion, the problems between 
Redosta and Stoller were long st
anding and were not related to 
the Union.  
Redosta testified that at some point in December 1995 (more 
than a year after his return to work) Union Representative Cal-

derone called him and said that 
the Union wanted his assistance 
to make another attempt at orga
nizing the employees.  Redosta 
asserts that he agreed, and that he supplied Calderone with a list 
of the current employees.   
According to Redosta, in April 1996, Busa came into the prep department and asked him in the presence of other work-
ers if Redosta had been talking to Calderone about organizing 
the shop.  Redosta states that wh
en he said no, Busa said that 
Calderone must have a screwed up list because he had just re-
ceived a call from Calderone who asked him to sign a union 
card.  This is essentially corroborated by  Hunt.  About a month 
later, on May 31, 1996, Re
dosta was discharged.  
Busa originally testified that it was in October 1994 that he 
received a phone call from Calderone who asked him to sign a 
card and that he told some of the employees in the shop about 
this event. Busa testified that 
he thought this was funny and that 
he laughed about it when he relate
d the conversation to some of 
the employees.  (In fact, it is sort of funny unless you happened 
to be Redosta.)   
Nevertheless, when pressed as to when this conversation oc-curred, Busa finally acknowledged
 that the telephone call from 
Calderone occurred in the spring of 1996 and before he decided 

to approve the decision to discharge Redosta.  Notwithstanding 
the someone (sic) unusual nature of this conversation, Busa 
could only place it as occurring 
sometime between January and 
May 1996.  
Obviously the timing of the phone conversation between 
Busa and Calderone is important 
and it is my conclusion that it 
took place in April 1996 as testified to by Redosta and Hunt.  If 
the phone call had been made in 1994, as initially asserted by 
Busa, its relationship and possible connection to Redosta™s 
discharge would be pr
etty remote.  However, if it occurred in 
April 1996, this is quite another matter.  As I conclude that 

Busa spoke to Calderone in April 1996, the General Counsel 
has shown primae facie, a connection between Busa™s knowl-
edge of the union organizing activity; his suspicion that Re-
dosta was involved, a
nd ultimately the discharge of Redosta 
which occurred a relatively short time thereafter.  
The Respondent argued that Redosta and Stoller had not got-
ten along for many years; that Stoller objected to Redosta being 
rehired in 1994, and that at various
 times thereafter he tried to convince Busa to discharge him.  According to the Respondent, 
Stoller™s objections to Redosta we
re (a) that his work was too 
slow and (b) that he ignored procedures established by Stoller 
for the prep department.  As to the latter, Redosta is accused of 
failing to follow and enter the proper codes whereby those on 
the next shift can pick up and continue his work.  He is also 
accused of refusing to use a certain template procedure which 
was initiated by Stoller which he insisted that Redosta use in 
preference to Redosta™s own and 
more traditional way of using 
a T-square.  Busa testified that from the time of Redosta™s re-

hire, he refused to accede to Stoller™s discharge recommenda-
tions essentially because he wanted to avoid another lawsuit.  
Busa claims that he finally and reluctantly gave in, in May 
1996, after his general manager, 
Azzoli, and supervisors, Stol-
ler and Rahmer, convinced him that Redosta was doing a poor 
job.  According to Busa, Stoller brought him some records to 
show that Redosta was working too slowly.  He states that this 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 134occurred about a week before Redosta was discharged.  (And 
therefore, after the phone conve
rsation between Busa and Un-
ion Representative Calderone.) 
Richard Rahmer testified that when Redosta came back to 
work in October 1994, Redosta was put on the night shift and 
worked under his supervision until mid-1995.  Rahmer testified 
that he agreed with Stoller™s de
sire to fire Redosta.  Rahmer 
stated that Redosta took longer on jobs than anyone else and 
that when he talked to Redosta 
about this, Redosta disputed the 
assertion.  He also testified that
 Redosta wanted to continue to 
use a T-square for layout work 
and didn™t want to use Stoller™s new grid procedure which used templates.  Although Redosta 
conceded that he preferred to use his T-square, Rahmer ac-
knowledged that Redosta finall
y came around to using the new 
grid system.  Rahmer also testified that when Redosta first 

came back to work, he used an
 old fashioned code for jobs 
which made for confusion for the people down the line.  Ac-

cording to Rahmer, Redosta was re
luctant to change but that he 
did change after about a month.   
In September 1995, Redosta was moved to the day shift 
which was supervised by Forema
n Tom Pasaloqua.  There is no 
evidence that  Pasaloqua had any complaints about Redosta™s 

work, either as to the way he 
was following procedures or with 
his production pace. 
My sense of Rahmer™s testimony
 was that although he felt 
that Redosta continued to be a slow worker as compared to 
other strippers, the problems wi
th the templates and the codes 
were fixed within a reasonably 
short period time after he re-turned to work.  Thus, during a 
substantial period of time be-
fore Redosta™s discharge, it seems that there was no problem with his following the required procedures.  And if his work 
was slow (an assertion denied by
 Redosta) this was no different 
than how he always worked and 
there is nothing in writing to 
show that this was a problem as far as the Company was con-
cerned.  That is, Redosta 
never received any written warnings 
about his production
1 and there is no documentation in his per-
sonnel file to indicate that his 
rate of production was an issue. 
In an attempt to prove that his work was slow, the Respon-
dent introduced some production records representing a total of 
seven jobs that Redosta worked on during the period from January to May 1997.  As Redosta worked on between 30 to 40  
jobs per week, or over 700 jobs dur
ing this period of time, the 
proffered records, which were 
culled by the Respondent, were 
not, in my opinion, sufficiently 
representative of Redosta™s 
work.  Moreover, these records are not particularly persuasive. 
At least two of the jobs (jobs 9618949 and 9619119) were done 
in the same or less time than comparable jobs worked on by 
other employees and Redosta had 
reasonable explanations as to 
why some of the other cited jo
bs, took more time.  For exam-
ple, job 9619193 was a two-sided instead of a one-sided job.   
As noted above, there was nothing in Redosta™s personnel 
file that would indicate that the Respondent was unduly con-
cerned about his production rate 
at any time during his em-
ployment.  If he worked slowly (and this is denied by him) his 
work seems to have been no di
fferent than what it had been 
from the start.  In this regard, I note that the evidence shows 
that there was another employ
ee, Eli Negron, whose evalua-
tions, unlike those of Redosta™s, specifically indicated that Ne-
                                                          
                                                           
1 Redosta did receive two warnings regarding mistakesŠone on July 
19, 1995, and the other on March 18, 1996.  These did not, however, 
involve any productivity issues. 
gron had a problem with productivity.  And yet he remained 
employed by the Company.  
In my opinion, if productivity became a real issue insofar as 
Redosta, it became one after Calderone had the telephone con-
versation with Busa.  It is my
 opinion that what had been a non-
problem before, was now investigated in an attempt to ﬁproveﬂ 
that Redosta™s productivity was low and that there was a good 
ﬁnondiscriminatoryﬂ reason for getting rid of him.  
In my opinion, had it not been for the phone call from Cal-
derone, Redosta, who at that time was following company pro-
cedures, would not have been discharged.  As such, I conclude 
that his discharge was motivated by antiunion considerations 
and therefore constituted a violation of Section 8(a)(3) of the 
Act.  I also conclude, based on Redosta™s credited testimony, 
that when  Busa came into the prep department and asked if 
Redosta had been talking to Calderone about organizing the 
shop, that this constituted unlawful interrogation within the 
meaning of Section 8(a)(1) of the Act.  
CONCLUSIONS OF LAW 
1. By discharging James Redo
sta, the Respondent, U.S. 
Web, Inc., violated Section 8(
a)(1) and (3) of the Act.  
2. By interrogating Redosta ab
out his union activities, the 
Respondent has violated Section 8(a)(1) of the Act.  
3. By the aforesaid conduct  the Respondent has engaged in 
unfair labor practices affecting commerce within the meaning 
of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent, having discrimina
torily discharged an em-
ployee, must offer him reinstat
ement and make him whole for 
any loss of earnings and other be
nefits, computed on a quarterly 
basis from date of discharge to 
date of proper offer of rein-
statement, less any net interim earnings, as prescribed in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
2 ORDER The Respondent, U.S. Web, Inc., Huntington, New York, its 
officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Discharging or otherwise 
discriminating against any em-
ployee for joining or engaging in 
activity on behalf of  Local 1, 
Amalgamated Lithographers of 
America, or any other labor 
organization.  
(b) Interrogating employees about their union sympathies 
and membership.  
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 

them by Section 7 of the Act. 
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 U.S. WEB, INC. 1352. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer James 
Redosta, full reinstatement to his 
former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-
ously enjoyed and make him whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
him in the manner set forth in the remedy section of the deci-
sion. (b) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharge and notify the 
employee in writing that this 
has been done and that the dis-
charge will not be used 
against him in any way. 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-

roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (d) Within 14 days after service by the Region, post at its fa-
cility in Huntington, New York, copies of the attached notice 
marked ﬁAppendix.ﬂ3  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 29, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since July 14, 1996.  
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 APPENDIX NOTICE TO EMPLOYEES  
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
                                                          
                                                           
3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
To choose not to engage in an
y of these protected concerted 
activities 
 WE WILL NOT discharge or otherwise discriminate against 
any of you for joining or supporting Local 1, Amalgamated 
Lithographers of America.  
WE WILL NOT interrogate our employees about their union 
sympathies,  activities, or membership.  
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s Or-
der, offer James Redosta, full reinstatement to his former job 
or, if that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other rights or 
privileges previously enjoyed and WE WILL
 make him whole 
for any loss of earnings and other benefits resulting from his 

discharge, less any 
net interim earnings, plus interest.  
WE WILL, within 14 days from the date of the Board™s Or-
der, remove from our files any 
reference to the unlawful dis-
charge of James Redosta and WE
 WILL, within 3 days thereaf-
ter, notify him in writing that this has been done and that any 
such references will not be us
ed against him in any way. 
U.S. WEB, INC
.  Kevin Kitchen, Esq
., for the General Counsel
. Clifford S. Bart, Esq
., for the Respondent
.  Stuart Lichten, Esq., for the Charging Party
.  SUPPLEMENTAL DECISION 
I issued a decision in this case on September 18, 1997, find-ing that the Respondent violated Section 8(a)(1) and (3) of the 
Act by coercively interrogating 
James Radosta about his union 
activities and by discharging him 
for discriminatory reasons.   
On June 17, 1998, the Board remanded this matter to me to 
make further findings of fact and conclusions of law.  After 
reviewing again the record in this matter, I make the following 
findings:  1. In April 1996, the Respondent™s owner, John Busa, came 
into the prep department, and directing his comments to James 
Radosta, asked him, in the presence of other employees, if Ra-

dosta had been talking to Union Representative Calderone 
about organizing the shop.  Busa sa
id that he had just received a 
phone call from Calderone who, mistaking him for an em-

ployee, asked Busa if he was interested in signing a union card.  
This transaction, as testified 
to by Radosta, was credibly cor-
roborated by employee Dale Hunt.
1  While the evidence shows 
that Busa asked Radosta this question in a joking manner, I do 
not credit the testimony of Busa
 and Christopher Bagliore that 
Busa did not direct the question toward Radosta or that Busa 
did not specifically ask Radosta if
 he had been talking to a un-ion agent.  In evaluating credibility, I noted in the original deci-

sion that Busa initially testified that this transaction took place 
in 1994, which if true, would have
 substantially diminished its 
importance.  But when pressed as to when this occurred, Busa 

finally admitted that the event occurred at or about the time 
related by Radosta and Hunt and therefore shortly before the 
decision was made to discharge Ra
dosta.  In this regard, Busa™s 
changed testimony as to the timing of the event, not only 
 1 On the whole, I found Radosta to be a credible witness.  I thought 
he was straightforward in his test
imony and I was impressed with his 
demeanor. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 136tended to diminish his credibility but also tended to bolster the 
General Counsel™s case in that it 
showed that the decision to 
discharge Radosta took place soon after Busa became aware 

that the Union was again attempti
ng to organize his employees.  
2. Whether or not  Busa was aware of Radosta™s union activ-
ity in 1993 regarding the election held in December of that 
year, it is clear that by the summer of 1994 he could not avoid 
the conclusion that Radosta was a union supporter.  Thus, on 
July 27, 1994, the Regional Dir
ector had issued a complaint 
alleging that Radosta™s earlier layoff was motivated by his un-

ion activity.  Irrespective of the 
merits of that complaint, any 
reasonable person receiving the complaint, would be forced to 
opine that Radosta was a union supporter.  Thus, when Busa, in 
April 1996, received the phone call from Union Representative 
Calderone, it is more than probable that his first thoughts must 
have turned to Radosta, whom Bu
sa had previously reinstated 
after receiving the prior unfair labor practice complaint.  
3. I credit the testimony of Radosta that in or about April 
1995, he had a conversation with 
Busa wherein he told Busa that he would drop his charges against the Company and where 
Busa asked if he (Radosta) would be involved with the Union 
again.   
4. The evidence shows that 
in September 1995, Radosta was 
moved to the day shift, under the supervision of Tom Pasalo-
qua, after having worked for a period of time on the night shift 
under Supervisor Richard Rahmer
.  Any testimony by Rahmer 
to the effect that Radosta was transferred from the night shift 
because Rahmer no longer wanted him on the night shift 
and that Rahmer complained to other supervisors about work that 
Radosta passed on to the night shift after his transfer, is viewed 
by me as being unreliable.  As 
I pointed out in my initial deci-
sion, Radosta agrees that for a period of time when he started to 
work with Rahmer in October 1994, there was a difficulty as 
they disagreed as to how Radosta should perform his work.  
(Radosta insisted on using a T-square and also was reluctant to 
change his use of certain code
s.)  Nevertheless, Rahmer con-
ceded that Radosta came around to
 using the new grid system 
and therefore this no longer became a bone of contention be-
tween these two people.  Rahmer also testified that Radosta 
changed his habit of using old fashioned codes which had 
tended to make for confusion for the people who worked on Radosta™s jobs after he complete
d his work on them.  Rahmer™s testimony was that although Radosta 
was, at first, reluctant to 
change, he did change after about a month on the job; thus, 
sometime in November 1994.  
5. The Respondent asserted that the hiring of Richard Azzoli 
as general manager played a large and nondiscriminatory role 
in the decision to discharge Radosta.  Essentially, it is asserted 
that Azzoli was concerned with productivity and that he pushed 
for the discharge of Radosta when he became convinced that 
Radosta was a slow and unproductive worker.  I simply do not 
believe that this is the case.  Radosta credibly challenged the 
evidence produced by the Respondent
 that he was slower than 
his colleagues and the documentary evidence produced by the 

Respondent was not viewed by me
 as being particularly repre-
sentative or persuasive.  The record convinced me that Radosta 
was working at a rate that was 
unchanged since his rehiring in 
1994 and that no issue was made 
of his productivity until after  
Busa received the phone call from Union Representative Cal-
derone, in April 1996.  Thus, the record shows that Radosta, 
whom the Respondent claims was 
fired in large part because of 
his low productivity, received 
no warnings or reprimands re-
garding his productivity, wherea
s another employee, Eli Ne-
gron, received a comment on 
his evaluation regarding poor 
productivity and retained his job.  (Radosta™s evaluation had no 
mention of any alleged poor productivity.)  
6. I credit Radosta™s testimony 
that at the time of his dis-charge, he was told by Stoller 
that he was being let go because 
work was slow.   
7. In my opinion, the General Counsel has made out a primae 
facie case under the test of 
Wright Line
, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 
U.S. 989 (1982).  The General Counsel has shown credible evidence that Radosta was involved in union activity in 1993 
and resumed his union activity in 1996.  As a complaint, previ-
ously issued against the Respo
ndent (and settled) ad alleged that the Respondent had laid off Radosta because of his union 
activity, it is reasonable to co
nclude that Busa must have 
reached the opinion that Radosta was involved in union activ-
ity.  The evidence shows that in April 1996 (and not in 1994) 
Busa received a phone call from Union Agent Calderone which 
indicated to him that union activity was resuming at his com-
pany.  As a consequence of th
is phone call, Busa no doubt was 
reminded of Radosta™s former union activity and went out into 

the shop and asked Radosta if he had been talking to Calderone 
about organizing the shop.  I am convinced that it was only 

after the phone call from Calderone that the Company began an 
effort to attempt to document Radosta™s alleged inefficiency 
and that this was done to provide a pretext for his discharge.  
The assertions that Radosta was not following company proce-

dures was effectively negated by
 the testimony of Rahmer who 
stated that his differences with
 Radosta regarding methods had 
been corrected by about November 1994.
2 8. All witnesses agreed that 
when Busa mentioned his phone conversation with Calderone, he 
did so in a joking manner.  
And had this case involved only th
is one incident, I would rec-
ommend that the interrogation allegation be dismissed either as  
being noncoercive or de minimus.
  However, as it was soon 
followed by the unlawful discharge of Radosta, it is my opinion 
that the interrogation must also be viewed as being coercive as  
other employees could reasonably come to the conclusion that 
interrogation may soon be fo
llowed by retaliation.  
Rossmore 
House, 269 NLRB 1176 (1984), enfd. sub nom. 
Hotel & Res-
taurant Employees Local 11 v. NLRB
, 760 F.2d 1006 (9th Cir. 
1985). In conclusion, I reaffirm my earlier decision for the reasons 
stated therein and for the reasons
 set forth in this Supplemental 
Decision.                                                            
 2 Had Radosta been discharged in 
October 1994, at a time when he 
disregarded supervisory instructions, such discharge would clearly have 
been justified.  And if  Radosta is reinstated, he should keep in mind 
that it his responsibility to follow the 
directions and orders of his super-visors. 
 